Exhibit 10.3

 

EXECUTION VERSION

 

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

 

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 31, 2013
(this “Amendment”), to that certain Guarantee and Collateral Agreement, dated as
of February 9, 2012, as amended and restated as of May 30, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), made by Generac Power Systems, Inc. (the “Borrower”),
Generac Holdings Inc. (“Parent”), Generac Acquisition Corp. (“Holdings”), the
subsidiaries of the Borrower party hereto (together with the Borrower, Parent
and Holdings, the “Loan Parties”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Secured Parties (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS Holdings and the Borrower are parties to that certain Credit Agreement,
dated as of February 9, 2012, as amended and restated as of May 30, 2012 and as
further amended and restated as of May 31, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Borrower, the lenders party thereto, the Administrative Agent and the other
agents party thereto;

 

WHEREAS, the Borrower, the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent under the credit agreement, dated as of February 9, 2012,
as amended and restated as of May 30, 2012 (the “Original Credit Agreement”),
among Holdings, the Borrower, the lenders party thereto from time to time, have
entered into that certain restatement agreement dated as of the date hereof (the
“Restatement Agreement”);

 

WHEREAS, the Guarantee and Collateral Agreement is a Loan Document as defined in
the Credit Agreement;

 

WHEREAS, pursuant to Section 9.08(b) of the Credit Agreement, a Loan Document
may be amended pursuant to an agreement or agreements in writing consented to by
the Required Lenders and entered into by each other party thereto and the
Administrative Agent;

 

WHEREAS, pursuant to Section 9.08(b) and Section 9.24 (b) of the Credit
Agreement, the Lenders have authorized the Administrative Agent to enter into an
amendment to the Guarantee and Collateral Agreement; and

 

WHEREAS, the parties hereto now wish to amend the Guarantee and Collateral
Agreement in certain respects;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise
specifically defined herein, each term used herein (including in the recitals
above) has the meaning assigned to such term in the Credit Agreement or the
Guarantee and Collateral Agreement, as the context may require.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Amendments to the Guarantee and Collateral
Agreement.

 

2.1             Amendments to Section 1.1 of the Guarantee and Collateral
Agreement

 

(a)               The definition of “Borrower Obligations” shall be amended by
inserting the following immediately prior to the “.” at the end thereof:

 

“; provided, that for purposes of determining any Obligations of any Guarantor
under this Agreement, the definition of “Borrower Obligations” shall not create
any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor.”

 

(b)               The following term shall be inserted into Section 1.1 in
appropriate alphabetical order:

 

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee (or grant of the relevant security
interest, as applicable) becomes effective with respect to such Swap Obligation,
has total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder with respect to such Swap Obligation at such time by
entering into an agreement pursuant to section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

2.2             Amendments to Section 2 of the Guarantee and Collateral
Agreement

 

(a)               The first sentence of Section 2.1(a) shall be amended by
inserting the words “(other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor)” after the words “Borrower Obligations.”

 

(b)               New Section 2.8 shall be inserted as follows:

 

“2.8.  Cross-guaranty.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably guarantees the obligations
of each Guarantor under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 2.8 shall remain
in full force and effect until the Termination Date.  Each Qualified ECP
Guarantor intends that this Section 2.8 constitute, and this Section 2.8 shall
be deemed to constitute a guarantee or other agreement for the benefit of each
other Guarantor for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”

 

2.3             Amendments to Section 6.5 of the Guarantee and Collateral
Agreement

 

(c)                Section 6.5 shall be amended by inserting the following
sentence at the end thereof:

 

2

--------------------------------------------------------------------------------


 

“Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.”

 

2.4.          Amendments to Section 8.6 of the Guarantee and Collateral
Agreement

 

(a)               Section 8.6 shall be amended by inserting the following
sentence at the end thereof:

 

“Notwithstanding the foregoing, no amounts received from any Agreement Party
shall be applied to any Excluded Swap Obligations of such Agreement Party.”

 

SECTION 3.                            Conditions.  This Amendment shall become
effective on the date this Amendment shall have been duly executed and delivered
by the Loan Parties and the Administrative Agent.

 

SECTION 4.                            Effect of Amendment.

 

4.1.    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

SECTION 5.                            Acknowledgement and Confirmation. Each
Loan Party party hereto hereby agrees that (a) all of its obligations and
liabilities under the Security Documents remain in full force and effect after
giving effect to the Restatement Agreement and the Credit Agreement and (b) all
of the Liens and security interests created and arising under the Security
Documents remain in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, and having the same perfected status and
priority as existed prior to the effectiveness of the Restatement Agreement and
the Credit Agreement, after giving effect to the amendment and restatement of
the Original Credit Agreement pursuant to the Restatement Agreement, as
collateral security for the Borrower Obligations.

 

SECTION 6.                            General.

 

6.1.    GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.2.    Costs and Expenses.  The Borrower shall pay all reasonable fees, costs
and expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Amendment and the transactions
contemplated hereby.

 

6.3.    Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall

 

3

--------------------------------------------------------------------------------


 

be deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Amendment by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

6.4.    Headings.  The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

6.5.    Miscellaneous.  This Amendment shall constitute a Security Document for
all purposes of the Credit Agreement.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

GENERAC HOLDINGS INC.

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Chief Financial Officer

 

 

 

 

 

GENERAC ACQUISITION CORP.

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Chief Financial Officer

 

 

 

 

 

GENERAC POWER SYSTEMS, INC.

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Chief Financial Officer

 

 

 

 

 

MAGNUM POWER PRODUCTS, LLC

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Secretary and Treasurer

 

Signature Page to Guarantee and Collateral Agreement Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Aized A. Rabbani

 

 

Name: Aized A. Rabbani

 

 

Title: Executive Director

 

Signature Page to Guarantee and Collateral Agreement Amendment

 

--------------------------------------------------------------------------------